NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

               JAMEZ DUBUEUE HENDERSON, Appellant.

                             No. 1 CA-CR 18-0222
                               FILED 4-11-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR2015-107441-001
                 The Honorable Pamela S. Gates, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Terry Reid
Counsel for Appellant
                          STATE v. HENDERSON
                           Decision of the Court



                       MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Judge Paul J. McMurdie joined.


C A T T A N I, Judge:

¶1              Jamez Dubueue Henderson appeals his convictions and
sentences for possession of a narcotic drug for sale, a class 2 felony, and
possession of drug paraphernalia, a class 6 felony. Henderson’s counsel
filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), and
State v. Leon, 104 Ariz. 297 (1969), certifying that, after a diligent search of
the record, he found no arguable question of law that was not frivolous.
Counsel asks this court to search the record for reversible error. See State v.
Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). Henderson did not file a
supplemental brief, but asked counsel to suggest that this court review (1)
whether holding trial in absentia violated Henderson’s Sixth Amendment
right to personally confront the witnesses against him and (2) whether
Arizona’s sentencing scheme of mandatory sentences violates the Eighth
Amendment prohibition against cruel and unusual punishment. After
reviewing the record, we affirm Henderson’s convictions and sentences.

             FACTS AND PROCEDURAL BACKGROUND

¶2             In February 2015, police officers pulled Henderson over for a
traffic violation. An officer approached the vehicle and saw Henderson
swallow what appeared to be a large piece of crack cocaine. Officers
searched Henderson and his car and found 109 grams of crack cocaine with
a street value of approximately $8,500, a medium-sized scale, and $3,000 in
cash. Henderson was arrested and charged with possession of a narcotic
drug for sale and possession of drug paraphernalia.

¶3           Henderson was informed at his initial appearance that, if he
failed to appear, court proceedings would go forward in his absence.
Several months later, he posted bond but did not maintain contact with his
attorney. He failed to appear for a status conference, and the superior court
issued a bench warrant. Henderson was absent from all subsequent pretrial
proceedings, and in August 2016, the court held a trial in absentia. The jury
convicted him of both counts and found that he committed the offenses
while on community supervision.


                                       2
                           STATE v. HENDERSON
                            Decision of the Court

¶4           Henderson was later extradited from Nebraska where he had
been incarcerated for new felony offenses committed in December 2016.
The superior court found that Henderson had three historical prior felony
convictions and thus sentenced him as a category 3 repetitive offender to
concurrent aggravated terms, the longest of which is 21 years, with 271 days
of presentence incarceration credit. Henderson timely appealed.

                                DISCUSSION

¶5           We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300. We find
none.

¶6              Henderson’s confrontation clause argument is unavailing.
Even though Henderson was not present at trial, he was represented by
counsel, who was permitted to confront the witnesses against Henderson
through cross-examination. And although a criminal defendant has a
constitutional right to be present at trial, State v. Kolmann, 239 Ariz. 157, 161,
¶ 12 (2016), he may relinquish that right if he is voluntarily absent from
trial. State v. Garcia-Contreras, 191 Ariz. 144, 147, ¶ 9 (1998). A defendant’s
absence from trial is considered voluntary if, after being informed that
proceedings will go forward in his absence, the defendant fails to maintain
contact with his attorney and does not appear for trial. See State v. Muniz-
Caudillo, 185 Ariz. 261, 262 (App. 1996); see also Brewer v. Raines, 670 F.2d
117, 119 (9th Cir. 1982).

¶7            Here, Henderson was informed that proceedings would go
forward without him if he failed to appear. After posting bond, he did not
maintain contact with his attorney and failed to appear for trial. The
superior court could thus infer that Henderson voluntarily absented
himself from trial and properly proceeded in his absence. See Muniz-
Caudillo, 185 Ariz. at 262.

¶8            Henderson’s Eighth Amendment argument challenging
Arizona’s sentencing scheme is similarly unavailing. The Arizona
Legislature can constitutionally establish a mandatory minimum
sentencing scheme. See State v. Jackson, 186 Ariz. 490, 491 (App. 1996). And
Henderson has not argued that his particular sentence is “grossly
disproportionate” to the crime. See id. at 492. Accordingly, he has failed to
establish an Eighth Amendment violation.

¶9          Henderson was represented by counsel at all stages of the
proceedings against him. The record reflects that the superior court
afforded Henderson all his constitutional and statutory rights, and that the


                                        3
                         STATE v. HENDERSON
                          Decision of the Court

proceedings were conducted in accordance with the Arizona Rules of
Criminal Procedure. The court conducted appropriate pretrial hearings,
and the evidence presented at trial was sufficient to support the jury’s
verdicts. Henderson’s sentences fall within the range prescribed by law,
with proper credit given for presentence incarceration.

                             CONCLUSION

¶10           Henderson’s convictions and sentences are affirmed. After
the filing of this decision, defense counsel’s obligations pertaining to
Henderson’s representation in this appeal will end after informing
Henderson of the outcome of this appeal and his future options, unless
counsel’s review reveals an issue appropriate for submission to the Arizona
Supreme Court by petition for review. See State v. Shattuck, 140 Ariz. 582,
584–85 (1984). On the court’s own motion, Henderson has 30 days from the
date of this decision to proceed, if he desires, with a pro se motion for
reconsideration or petition for review.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       4